           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

ANTHONY MICHAEL WAIT,

      Petitioner,

v.                                          Case No. 5:18cv023-MCR/CAS

MARK S. INCH, Secretary,
Department of Corrections,

      Respondent.
                                  /

                                      ORDER

      This matter is before the Court on the Report and Recommendation of the

U.S. Magistrate Judge. ECF No. 18. The parties have been furnished a copy of

the Report and Recommendation and have been afforded an opportunity to file

objections pursuant 28 U.S.C. § 636(b)(1). I have made a de novo determination

of any objections timely filed.

      Having considered the Report and Recommendation, and any objections

filed thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Report and Recommendation, ECF No. 18, is adopted and

incorporated by reference in this order.
     2. The § 2254 petition for writ of habeas corpus, ECF No. 1, is DENIED.

     3. A certificate of appealability is DENIED and leave to appeal in forma

pauperis is also DENIED.

     DONE AND ORDERED this 15th day of February, 2019.



                                    M. Casey Rodgers
                                    M. CASEY RODGERS
                                    UNITED STATES DISTRICT JUDGE
